SC Judicial Department




















 






	South Carolina

	JUDICIAL DEPARTMENT

	Text Only Page

	Site Map | Feedback

	
    Search:  
    
	






Home
Supreme Court
      
Overview
Justices
        	
Jean Hoefer ToalChief Justice
Costa M. Pleicones
Donald W. Beatty
John W. Kittredge
Kaye G. Hearn


Roster of Cases
Video Portal
Clerk's Office
Disciplinary Counsel
        	
Overview
Commission on Judicial Conduct
Commission on Lawyer Conduct
How to File a Complaint
Frequently Asked Questions
ABA Reports on the Lawyer and Judicial Disciplinary Systems


Bar Admissions
Library
Court Administration
History
Map & Location
Strategic Plan


Court of Appeals
  		
Overview
Judges
            	
John C. FewChief Judge
Thomas E. Huff
Paul E. Short, Jr.
H. Bruce Williams
Paula H. Thomas
Aphrodite K. Konduros
John D. Geathers
James E. Lockemy
Stephanie P. McDonald


Roster of Cases
Clerk's Office
Library
History
FAQs
Map & Location


Trial Courts
      
Circuit Court
            
Overview
Chief Admin Judges
Alphabetical List
Circuit Map
Judge Roster


Family Court
        	
Overview
Chief Admin Judges
Alphabetical List
Circuit Map
Judge Roster


Masters-In-Equity
        	
Overview
Alphabetical List
County Map
Judge Roster


Probate Court
        	
Overview
Alphabetical List
County Map
Judge Roster (Alpha)
Judge Roster (County)


Magistrates Court
        	
Overview
Chief Admin Judges
Alphabetical List
County Map
Judge Roster
Judge Roster by County
Summary Court Judges Benchbook


Municipal Court
        	
Overview
Alphabetical List
County Map
Judge Roster
Judge Roster by County
Summary Court Judges Benchbook


Court Reporters
        	
Circuit Court
Family Court
Court Reporter Manual


Court Rosters
Case Records Search


Court Officials
  	  
Clerks of Court
               	
Overview
Alphabetical List
County Map
Clerk Roster
Family Court Contacts
State Grand Jury
Circuit Court Fees
Family  Court Fees
Clerk of Court Manual


Registers of Deeds
               	
Overview
Alphabetical List
County Map
ROD Roster


Solicitors
Public Defenders


Opinions/Orders
  	
Published Opinions
           	
Supreme Court
Court of Appeals


Opinion Search
Advance Sheets
Unpublished Opinions
           	
Supreme Court
Court of Appeals


Unpublished Opinion Search
Judicial Advisory Opinions
Judicial Advisory Opinion Search
Court Orders
        	
All Court Orders
Administrative
Judicial/Legal Conduct
Court Rule Maintenance


Order Search


Calendar
  	
Monthly View
Terms of Court
Circuit Judge Assignments
Family Judge Assignments
Calendar Search








		2014-09-23-02 
	

The Supreme Court of South Carolina




In the  Matter of William Isaac Diggs, Respondent
Appellate Case No. 2014-002015
           Appellate Case No. 2014-002016
        





ORDER

The Office of Disciplinary Counsel petitions this Court to place  respondent on interim suspension pursuant to Rule 17 of the Rules for Lawyer  Disciplinary Enforcement (RLDE) contained in Rule 413 of the South Carolina  Appellate Court Rules (SCACR).  The  petition also seeks appointment of the Receiver, Peyre T. Lumpkin, pursuant to  Rule 31, RLDE.  Respondent consents to  the issuance of an order of interim suspension and to the appointment of the  Receiver.
IT IS ORDERED that respondent's license to practice  law in this state is suspended until further order of this Court.
Respondent is hereby enjoined from taking any action  regarding any trust, escrow, operating, and any other law office account(s)  respondent may maintain at any bank or other financial institution, including,  but not limited to, making any withdrawal or transfer, or writing any check or  other instrument on the account(s).  
IT IS FURTHER ORDERED that Mr. Lumpkin is hereby  appointed to assume responsibility for respondent's client files, trust  account(s), escrow account(s), operating account(s), and any other law office  account(s) respondent may maintain.  Mr.  Lumpkin shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to  protect the interests of respondent's clients.   Mr. Lumpkin may make disbursements from respondent's trust account(s),  escrow account(s), operating account(s), and any other law office account(s)  respondent may maintain that are necessary to effectuate this appointment.  Respondent shall promptly respond to Mr.  Lumpkin's requests for information and/or documentation and shall fully  cooperate with Mr. Lumpkin in all other respects.    
Further, this Order, when served on any bank or other  financial institution maintaining trust, escrow, operating, and/or any other  law account(s) of respondent, shall serve as notice to the bank or other  financial institution that Peyre T. Lumpkin has been duly appointed by this  Court and that respondent is enjoined from making withdrawals or transfers from  or writing any check or other instrument on any of the account(s).
Finally, this Order, when served on any office of the  United States Postal Service, shall serve as notice that the Receiver, Peyre T.  Lumpkin, Esquire, has been duly appointed by this Court and has the authority  to receive respondent's mail and the authority to direct that respondent's mail  be delivered to Mr. Lumpkin's office.
Mr.  Lumpkin's appointment shall be for a period of no longer than nine months  unless an extension of the period of appointment is requested.
 


 
s/Jean H. Toal                C.J.


Columbia, South Carolina
September 23,  2014